Mr. Justice Teller
dissenting:
While concurring in the views expressed by the Chief Justice, I deem it desirable to state my further reasons for dissent:
The majority opinion is based upon the alleged fact that the statute is explicit on the matter in question; that no other construction than that announced is possible without ignoring the language of the act. This is, I think, giving to the language used in the section quoted an effect to which it is not entitled.
All taxes are, in common parlance, taxes for the-year in which they are levied, though payable during the next year. Hence, the phrase in the statute “ for the year in which said taxes were levied,” is surplusage, adding nothing to the term “taxes.” The section would have the same meaning if the part now under consideration read: “Provided, further, that such county treasurer shall receive, in payment of the district bond fund taxes above mentioned, interest coupons or bonds of said district maturing within the year, etc.”
This leaves the statute in harmony with the other statutory provisions, and our decisions, which, as Justice Hill points out, are in conflict with the law as construed in the majority opinion.
If the statute used the words “said year”, it might reasonably be claimed that it referred to the year of the levy; but the words, “within the year,” apply as well to the year of payment as to the year of levy.
No reason has been suggested for making the taxes payable by coupons maturing within the year of the levy, while there are reasons, readily appearing, why they should be paid by coupons of the year when the taxes are payable.
*539The coupons mature June first, and December first, in each year. If they can be used only for the payment of taxes levied that year, the coupons falling due June first cannot be used until January first of the following year, when they will be seven months past due. In thé meantime, the coupons will be drawing interest. What possible reason can there be for such an arrangement for payments? On the other hand, if “within the year” means the year in which, and not, for which, payments are to be made, the June due coupons may be used as soon as they mature, and the December coupons need be not more than a month past due when used.
In providing for the use of interest coupons in the payment of taxes, the natural plan would be to make them available for the authorized use at maturity, or as soon as possible thereafter. Unless, then, the language of the statute admits of no other construction, it should not be held to intend a different plan for which there is no ascertainable reason.
There being no necessity for the construction given to the statute by the majority opinion, and the result being a requirement without foundation in reason, such construction is not justified.